Citation Nr: 1808646	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  09-00 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1967 to March 1969 and May 1970 to March 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board most recently remanded this appeal for additional development in April 2017.

The April 2017 Remand included the issue of whether new and material evidence had been submitted to reopen the claim for service connection for bilateral knee disability.  Referencing an earlier October 2012 Remand, the Board observed that the Veteran had filed a notice of disagreement to an October 2007 with regard to that issue and that a statement of the case (SOC) had yet to have been issued.  The April 2017 Remand again directed the agency of original jurisdiction to provide the Veteran a SOC on the new and material claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, on further review, the Board observes that a SOC was provided to the Veteran in March 2015 addressing whether new and material evidence had been submitted to reopen the claim for service connection for bilateral knee disability.  No additional development on that issue was required.  The Board regrets any confusion that this may have caused.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his diagnosed hypertension is secondary to his service-connected coronary artery disease or diabetes mellitus.  See January 2018 Appellate Brief.  The record contains VA medical opinions addressing direct service connection for hypertension and secondary service connection for hypertension due to diabetes mellitus.  See August 2007 and July 2017 VA Examinations.  However, there is no adequate medical opinion addressing whether the Veteran's coronary artery disease aggravated his hypertension.  El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  

The March 2015 VA examiner opined that it was less likely as not that the Veteran's hypertension was aggravated beyond its natural progression by coronary artery disease, because the Veteran's hypertension preceded his coronary artery disease.  This is the same rationale that the examiner provided in concluding that coronary artery disease did not cause hypertension, and it does not adequately address aggravation.  A new opinion should therefore be obtained.

The July 2017 opinion included the observation that the Veteran's in-service recorded blood pressure reading of 130/84 did not support a diagnosis of hypertension.  However, the Board notes that the American College of Cardiology recently amended its guidelines for diagnosing hypertension.  See e.g., http://www.acc.org/latest-in-cardiology/articles/2017/11/08/11/47/mon-5pm-bp-guideline-aha-2017.  Thus, while on Remand, the examiner is asked to consider these new guidelines with respect to whether the Veteran's hypertension had its onset during active service.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Then, return the file to the examiner who completed the July 2017 examination.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  





The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension:

a. that the Veteran's hypertension had its onset during his active service (considering the 1985 recorded blood pressure reading of 130/84 and new ACC/AHA guidelines for diagnosing hypertension),
b. was caused by his coronary artery disease,
c. was caused by his diabetes mellitus,
d. was aggravated (worsened) by his coronary artery disease, or
e. was aggravated by his diabetes mellitus.

The examiner must acknowledge review of the pertinent evidence of record, including the Veteran's reports of symptom manifestation.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.



3. Then, readjudicate the appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




